Case 1:20-cv-01303-JPH-DML Document 33 Filed 08/25/21 Page 1 of 2 PageID #: 255




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 MARSHALL COBB, SR.,                           )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )   No. 1:20-cv-01303-JPH-DML
                                               )
 BENJAMIN Judge,                               )
 KATHLEEN BURNS Prosecutor,                    )
 CURTIS HILL Attorney General,                 )
 LORETTA RUSH Judge,                           )
 KIT C. DEAN CRANE Judge,                      )
 BARBARA HARCOURT Judge,                       )
 STATE OF INDIANA,                             )
 NANCY VAIDIK Judge,                           )
                                               )
                           Defendants.         )

                                         ORDER

       On October 9, 2020, this Court dismissed Mr. Cobb's claims for failure to

 state a claim. Dkt. 15. Mr. Cobb appealed that decision, dkt. 19, and now

 seeks to supplement the record. Dkt. [32].

       "Rule 10(e) allows for correction or modification of the record if any

 difference arises about whether the record truly discloses what occurred in the

 district court." United States v. Banks, 405 F.3d 559, 567 (7th Cir. 2005)

 (cleaned up). "This rule is meant to ensure that the record reflects what really

 happened in the district court, but not to enable the losing party to add new

 material to the record in order to collaterally attack the trial court's judgment."

 Id.

       Here, the only document that Mr. Cobb refers to in his motion to

 supplement is his show cause response. See dkt. 32 (referring to "motion to
                                           1
Case 1:20-cv-01303-JPH-DML Document 33 Filed 08/25/21 Page 2 of 2 PageID #: 256




 show cause"). The record on appeal consists of, among other things, "the

 original papers and exhibits filed in the district court." Fed. R. App. P (10)

 (a)1). Thus, this document is already part of the record, id., so Mr. Cobb's

 motion to supplement the record, dkt. [32], is DENIED.

 SO ORDERED.

 Date: 8/25/2021




 Distribution:

 MARSHALL COBB, SR.
 129571
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362




                                          2
